W. SHARP, Judge.
Wray appeals from the trial court’s order which summarily denied his rule 3.850 motion. This appeal pertains to claims of ineffective assistance of trial counsel, identical to the motion the trial court ruled upon in Wray v. State, 664 So.2d 261 (Fla. 5th DCA 1995). In that case, we affirmed without opinion.
In the prior ease, Wray’s notice of appeal was untimely, but because the trial court’s *1320order failed to apprise Wray he had thirty days to file an appeal, we recently granted Wray a belated appeal. Wray v. State, 690 So.2d 687 (Fla. 5th DCA 1997). Wray sought this belated appeal because he was concerned the court had disposed of his earlier appeal on jurisdictional grounds.
In any event, we review Wray’s appeal this time on the merits. We find the grounds asserted by Wray to establish ineffective assistance of trial counsel are legally insufficient, and accordingly they do not require an evidentiary hearing to resolve them at the trial court level.
AFFIRMED.
DAUKSCH and COBB, JJ., concur.